In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-069V
                                     Filed: February 9, 2015

* * * * * * * * * * * * * * *               *             UNPUBLISHED
FRANCES PATTERSON, administrator of         *
the estate of BRIAN PATTERSON,              *
Deceased,                                   *
                                            *             Special Master Dorsey
              Petitioner,                   *
                                            *
v.                                          *
                                            *              Joint Stipulation on Damages;
SECRETARY OF HEALTH                         *              Influenza (Flu) vaccine; Tetanus-
AND HUMAN SERVICES,                         *              Diphteria-Acellular-Pertussis (Tdap)
                                            *              Vaccine; Guillain-Barre Syndrome
              Respondent.                   *              (GBS); death.
                                            *
* * * * * * * * * * * * * * * *
Ronald Craig Homer, Conway, Homer & Chin-Caplan, PC, Boston, MA, for petitioner.
Julia Wernett McInerny, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On January 27, 2014, Frances Patterson (“petitioner”), the administrator of the estate of
her late husband, Brian Patterson (“Brian”), filed a petition pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner requested
compensation for injury and death resulting from the administration of a tetanus-diphteria-
acellular-pertussis (“Tdap”) vaccine to Brian. Petitioner amended her petition on October 7,

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
2014, stating that as a result of both an influenza (“flu”) vaccine that Brian received on
November 10, 2011, and a Tdap vaccine he received on December 28, 2011, he suffered from
Guillain-Barré syndrome (“GBS”) which ultimately resulted in his death on February 15, 2012.
See Amended Petition at 1.

       On February 9, 2015, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

        Respondent denies that the Tdap and/or flu vaccine caused Brian’s alleged GBS, any
other injury, or death. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $320,000.00, in the form of a check payable to petitioner as legal
       representative of Brian Patterson’s estate. This amount represent compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                               s/ Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2